Order, Supreme Court, New York County, entered on July 28, 1978, affirmed for the reasons stated by Fraiman, J., at Special Term. Respondents shall recover of appellant $75 costs and disbursements of this appeal. Concur—Birns, J. P., Evans, Fein and Markewich, JJ.
Silverman, J., dissents in the following memorandum:
I would grant the motion to dismiss the complaint. In my view the allegedly defamatory statements were protected by the Federal doctrine of absolute privilege as being "within the outer perimeter of [defendant’s] line of duty” (Barr v Matteo, 360 US 564, 575; Savarirayan v English, 45 Ill App 3d 105).